DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance.
The following references are noted.
US Patent Application Publication No. 2003/0195299 A1 to Stevens describes polymers blends including polypropylene (see ¶ [0038]) and an impact modifier (see ¶ [0040]) having an elastomer phase (see ¶ [0076]). Aluminum compounds can be employed for their ability to scavenge aldehydes from the polymerization mixture (see ¶ [0253]). Stevens does not describe a composition comprising the recited polyacetoacetate compound.
US Patent Application Publication No. 2011/0272621 A1 to Jaffrennou describes thermal and/or insulation products comprising a thermosetting resin (see the abstract). The composition includes an agent capable of reacting with formaldehyde (see ¶ [0039]) such as trimethylolpropane triacetoacetate (see ¶ [0136]-[0137]). Jaffrennou does not describe a composition comprising the recited polypropylene or polyolefin elastomer.
US Patent Application Publication No. 2012/0245267 A1 to Blanchard describes film-forming compositions comprising an agent capable of trapping formaldehyde (see the abstract) such as 1,4-butanediol diacetoacetate, 1,6-hexanediol diacetoacetate, and trimethylolpropane triacetoacetate (see ¶¶ [0047], [0048], and [0070]). The compositions include a binder (see ¶ [0093]). Blanchard does not describe a composition comprising the recited polypropylene or polyolefin elastomer.
International Patent Application Publication No. WO 2014/191573 A1 to Sonnati describes a binder for coatings including a polymer having a function for binding formaldehyde (see the abstract). The polymer may include units of the monomer AAEM (see p. 5, ll. 1-8). The repeating units of this monomer include pendant ester groups which are not part of the polymer backbone and thus are not according to the moieties A and R of the presently recited chemical formula.
Molecules 2020, 25, 2761, 1-21 to Kang describes the measurement of volatile organic compounds from polypropylene (see the abstract) such as acetaldehyde and others (see Table 1 on p. 4). Kang does not describe a composition comprising the recited polyacetoacetate compound.
The examiner is unaware of any prior art that describes or suggests the claimed compositions. Claims 1-15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345.  The examiner can normally be reached on Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A HUHN/Primary Examiner, Art Unit 1764